MEMORANDUM **
Leroy Collins, a Nevada state prisoner, appeals pro se the district court’s dismissal of his complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and, after de novo review, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), we affirm.
The district court correctly dismissed Collins’s access to the courts claim because he failed to allege that he suffered any actual injury from his allegedly limited access to the prison law library and legal assistants. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). The district court also correctly dismissed Collins’s Eighth Amendment claim premised upon alleged verbal harassment by the prison law librarian because such harassment is not actionable pursuant to 42 U.S.C. § 1983. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir.1998).
We lack jurisdiction to review the district court’s denial of Collins’s motion for reconsideration. See Thomas, Head & Greisen Employees Trust v. Buster, 95 F.3d 1449, 1460 n. 19 (9th Cir.1996).
The district court properly assessed a “strike” against Collins pursuant to 28 U.S.C. § 1915(g).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *415courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.